 SURPRENANT MEG. CO.507All ouremployees are free to become or remain, or to refrain from becoming orremaining,members of Boot and ShoeWorkers' Union, AFL-CIO, orany otherlabor organization.CUMBERLAND SHOE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SeventhFloor, Falls Building. 22 North Front Street, Memphis, Tennessee,Telephone No.Jackson7-5451,if they have any question concerning this notice or compliancewith its provisions.SurprenantMfg. Co.andUnited Steelworkers of America, AFL-CIO.Case No. 1-CA-3978. September 11, 1963DECISION AND ORDEROn June 20, 1963, Trial Examiner William J. Brown issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of the complaint as to them.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown.]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.21The Respondent's request for oral argument is denied as the record,exceptions, andbriefs adequately present the issues and positions of the parties-In adopting the Trial Examiner'sfinding that the Respondent violated Section 8(a) (1)by interrogating its employees concerning the contents of statements furnished by themtoBoard agents,we also rely uponWinn-Dixie Stores,Inc, and Winn-Dixie Louisville,Inc .143 NLRB, 848Contrary to the Trial Examiner, Member Leedom would not find that Respondent vio-lated Section 8(a) (1) when it informed its employees that Respondent would "bargainfrom scratch" if the Union became their bargaining representativeIn his opinion, suchstatements did not contemplate withdrawal of any existing benefits pending the outcome ofbargainingnegotiations.Member Leedom agrees with his colleagues that the Respondent violated 8(a) (1) bystating that unionization would result in serious harm to the employees and by the re-marks relating to the closing of the plant,only because each statement occuried in acontext of other unfair labor practices.144 NLRB No. 51. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, hereinafter sometimes called the Act, was heard before Trial ExaminerWilliam J. Brown at Worcester, Massachusetts, on February 19 to 21 and March 19and 20, 1963. The charge was filed on November 7, 1962, by United Steelworkers ofAmerica, AFL-CIO, hereinafter sometimes called the Union; the complaint wasduly issued by the General Counsel of the National Labor Relations Board throughthe Regional Director for the First Region on December 20, 1962As originallyissued, the complaint alleged that the above-indicated Respondent Employer, here-inafter sometimes called Surprenant, engaged in unfair labor practices defined inSection 8(a)(1) of the Act in the nature of interference, restraint, and coercionas to employees' statutory rights.The unfair labor practices were allegedly com-mitted in a series of speeches by Surprenant's director of employee relations, PaulGordon, and by a notice posted October 15, 1962, on the employees' bulletin board.Respondent's duly filed answer denied the complaint's allegation of unfair laborpractice.At the hearing all parties appeared and participated, being accorded fullopportunity to present evidence and argument on the issues.At the outset of the hearing, Respondent moved for a continuance to await atally of ballots and certification of results of an election held November 9, 1962(further factual detail in this regard being set forth below), so as to allow consolida-tion of proceedings on objections to the conduct of the election with the instant case.The Trial Examiner denied this motion, accepting the contentions of the GeneralCounsel that (1) there was no certainty as to whether or when objections wouldever be filed in the representation proceeding, and (2) consolidation is, in the firstinstance, a prerogative of the General CounselRespondent then moved to strike paragraphs 8(a)(2) and (3) and section 8(b)of the complaint on the grounds that they were insufficient to state causes of action iThe Trial Examiner rejected Respondent's motion in all particulars on the groundsthat (1) it was not timely since it came following the filing of an answer and afterthe opening of the hearing and (2) even if considered timely, it was lacking inmerit and the allegations were sufficient to state causes of action.Before witnesses were called, the General Counsel moved to amend the com-plaint by adding the allegation that on or about February 15, 1963, by its attorney,Respondent interrogated employees concerning their affidavits and testimony to begiven at the forthcoming Board hearing, thereby interfering with the processes of theBoard and the rights of employees under the Act.Over the opposition of Re-spondent and after considering authority cited by the General Counsel, the TrialExaminer allowed the complaint to be amended in this particular and permittedthe amendment of Respondent's answer to deny the factual allegations and thelegal consequences material to this amendment of the complaint.After the Gen-eralCounsel completed the presentation of his case-in-chief, the Trial Examinergranted Respondent's motion to dismiss the complaint insofar as the allegationsof paragraph 8(a)(3) of the complaint, discussed above, were concerned and deniedRespondent's motion in other particulars.On resuming the hearing after a recess following the General Counsel's resting,the General Counsel moved to amend the complaint in two respects to specificallyallege two types of conduct constituting unfair labor practices defined in Section8(a)(1) of the Act and which, according to the General Counsel, were provenby evidence theretofore presentedThe Trial Examiner denied the General Coun-sel'smotion to amend in these particularsAt the close of all the evidence, Re-spondent moved again to dismiss the complaint and the Trial Examiner reservedIThese paragraphs alleged interference within Section 8(a) (1) of the Act by telling em-ployees that those who were for the Union could "get the hell out," paragraph 8(a) (2),by warning employees that once the Union got in those who opposed it would meet withviolence, paragraph 8(a) (3), and by a printed notice, warning employees that the comingof the Union would work to their serious harm, paragraph 8(b) SURPRENANT AUG. CO.509ruling on the motion.It is disposed of in accordance with the findmgs and recom-mendations contained below.Following the hearing, briefs were received from the parties.They have beenfully considered.Upon consideration of the entire record herein, and on the basis of my observa-tion of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERAs appears from the pleadings and evidence herein, Surprenant, a subsidiary ofInternational Telephone and Telegraph Corporation, maintains its principal officeand place of business in Clinton,Massachusetts,where it is engaged in the manu-facture, processing, sale, and distribution of insulated wire and cable.Respondentannually ships finished products valued in excess of $50,000, from its Clinton plantdirectly to points outside the Commonwealth of Massachusetts; it annually receivesraw materials and supplies at its Clinton plant in amounts valued in excess of$50,000, directly from points outside Massachusetts.Respondent is, and has beenat all material times, engaged in commerce within the meaning of Section 2(6) and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDAs appears from the complaint and answer and the evidence herein, the Union is,and has been at all material times, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introductionto the issuesSurprenant is, as mentioned above, engaged in the manufacture of insulated wirecable at its Clinton, Massachusetts,facility.Itemploys a work force of approxi-mately 1,200 nonsupervisory employees,fairly evenlydivided between men andwomen employees.On August2, 1961,an election was held at the plant, thenowned and operated by an individual named Surprenant,in which the Communica-tionsWorkers ofAmerica and the Molders and FoundryWorkers Union of NorthAmerica competed.The election was not conclusive and while postelection proce-dures were pending, onAugust10, 1961, InternationalTelephone and TelegraphCorporation 2 acquired the Surprenant plant.On January23, 1962, theresults ofthe August1961 election were finally certified,indicating a rejection of representa-tion by either union.In April 1962,the Steelworkers commenced a new organiza-tional campaign which culminated in the filing of a representation petition on Octo-ber 5, 1962.In the interim,following shortly upon the acquisition of Surprenantby I.T. & T.,Paul Gordon was appointed director of employee relations on September 1. 1961.His principal assistants are Richard Kearney and Adriel Lemere,each bearing thetitle "Personnel Administrator."On October15, 1962, a notice to all employees appeared on the bulletin boardwhich discussed the pending organizational campaign and which included the state-ment that management believed that union representation would not work to em-ployees' benefit but to their serious harm,this latter statement being alleged in sec-tion 8(b) of the complaint to constitute an unfair labor practice.On October23, 1962, the Regional Director approved a stipulation for a consentelection entered into among the three participating labor unions and Surprenant andproviding for an election to be conducted on November 9, 1962.During the periodOctober 31 through November 6, 1962, Paul Gordon made a series of 21 speechesto employees.In fact, the speeches consisted essentially of a single speech delivered21 times to employee groups who were assembled in the auditorium of the plantaccording to a schedule designed to release employees in number sufficient to beaccommodated in the hearing room and to present minimum interference withproduction.On November 7, the charge in the instant proceeding was filed bythe Steelworkers.On November 8, 1962, Surprenant posted on its bulletinboards a "Notice to AllEmployees"referring to a charge by one of the campaigning unions to the effectthat the Company had threatened to close the plant if the Union won and stating2Hereinaftersometimes referredto as "I.T. & T." 510DECISIONSOF NATIONALLABOR RELATIONS BOARDpositively that the Company denied the making of any such statement and assertingthat if it had been made by a managerial employee it was without Surprenant'sknowledge and was unauthorized.The Regional Director, notwithstanding the filing of the charge, proceeded withthe balloting in the November 9 election and at its conclusion impounded the ballots.On December 14, Surprenant filed a complaint in the United States District Courtfor the District of Massachusetts seeking an order requiring the counting of the ballots.This complaint was dismissed by the district court for want of jurisdiction on January31, 1963.Surprenant Mfg. Co. v. Bernard L. Alpert, Regional Director,52 LRRM2697 (D.C. Mass.)This decision was on June 4, 1963, affirmed by the U.S. Courtof Appeals for the First Circuit.Shortly before the hearing in the instant case, Respondent's local counsel, JudgeRichard Comerford, appears to have interviewed a number of employees concern-ing statements given to Board agents and their testimony to be presented at theBoard hearing.B.The October 15 noticeAs indicated above Surprenant posted a notice on plant bulletin boards on October15, 1962. It is in evidence in this proceeding as General Counsel's Exhibit No. 2.In addition to its caption and introductory and postliminary matters, the notice con-tains six paragraphs.The concluding sentence of the first paragraph reads, "Oursincere belief is that if a union were to represent you in our plant, it would not workto your benefit but to your serious harm."The General Counsel's brief, in support of the position that the publication ofthematter outlined above constituted interference, restraint,and coercion,cites asauthorityMorris & Associates, Inc.,138 NLRB 1160;White Oak Acres, Inc.,134NLRB 1145; andCleveland Woolens, a Division of Burlington Industries, Inc,140NLRB 87.3 Respondent's brief asserts that the single sentence asserting its sincerebelief that a union would work to employees' serious harm cannot be considered athreat when considered in the light of the bulletin board notice as a whole.Re-spondent asserts that the "sincere belief" is the clearest expression of an opinion to befound in the entire record.Justice and commonsense require that I accept Respondent's contention that thenotice must be considered as a whole and that it would be improper to twist out ofcontext and contort a part of the notice which might be intimidatory if it stood alonebut which is so surrounded with other material as to make the statement in contextentirely inoffensive.But it does clearly appear that the balance of the statement by no means allayswhatever minatory significance attaches to the sentence in question. In the first place,the notice is utterly devoid of assurances that no reprisal would be exercised if theemployees selected a union as their representative.There are no assurances thatemployees have the right to form, join, or assist labor organizations or that theymay engage in self-organizational efforts apart from working time.The noticecommences by stating that the Union's campaign is a matter of concern to theCompany.Then, following the expression of the sincere belief that representationwould work to employees serious harm, proclaims the Company's intent to use everyproper means to prevent a union from becoming established.Itmakes it clear that union membership is not necessary for employment; itomits, however, assurance that union membership would not result in dismissal orother reprisal. It states that union members will not receive advantages or preferredtreatment over nonmembers; it fails to assert that nonmembers will receive no ad-vantage over members. It requests that the Company be informed if anyone is putunder pressure to join a union and assures employees that such would be stopped;it fails to mention that employees should report and the Company would stop pressureapplied to employees at work to refrain from joining a union. I must, therefore,reject the contention of Respondent that the balance of the notice immunizes thereference to serious harm and requires the conclusion that the last sentence of para-graph 1 is harmless,inoffensive,and noncoercive.The question essentially is whether the labeling of a statement as a "sincere belief"suffices to constitute the matter in auestion an expression of "views, argument oropinion.(which) contains no threat of reprisal or force or promise of benefit."(Section 8(c).)But it cannot be that the Congress intended that an employer's3General Counsel's brief refers to paragraph 6 of the October 15 bulletin as containingan improper no-solicitation no-distribution ruleThis was not alleged as an independentact of interference,restraint,and coercion in the complaint, however,nor was the promul-gationof such alleged rule in any way litigated at the hearing SURPRENANT MFG. CO.511statement "a union in our plant would not work to your benefit but to your seriousharm" is basically any different from "our sincere belief is that a union in this plantwould not work to your benefit but to your serious harm" except in those situationswhere it appears from all the circumstances attendant upon the statement that intruth and in fact the Company was expressing its "sincere belief" as anopinionratherthan a statement of itsposition.InWhite Oak Acres,a printed notice purporting to state the Company's "position"contained paragraphs virtually identical with those complained of here.The noticein that case, after introductory matter quite similar to that involved in the case-at-barin that it referred to the union's organizational campaign and a desire to state "theCompany's position," continued by stating:(1)This matter is, of course, one of concern to the company. It is also,however, a matter of serious concern to you and our sincere belief is that if thisunion were to get into this operation, it would not work to your benefit but toyour serious harm.(2) It is our positive intention to oppose this Union and by every propermeans to prevent it from coming here.The Board approved the Trial Examiner's finding of interference in the clearlyimplied threat in the posted notice that if the Union came in "serious harm" wouldbe suffered by employees as a matter of "company policy."InMorris & Associates, Inc.,138 NLRB 1160, where the posted notice informedemployees that it was the company's "definite view that if the Union were to comein at the plant it would work to the serious harm of the employees," the Board, find-ing that such an expression of the employer's "definite view" was in no essential waydifferent from that considered in theWhite Oak Acrescase, found the posting ofthe notice to constitute a violation of Section 8(a) (1).Finally, inClevelandWoolens, a Division of Burlington Industries, Inc,140NLRB 87, the reference in the plant manager's speech to "our definite view thatif the Union were to come in here it would not help you and it could even work toyour serious harm" was significant in finding a violation of the Act in that case.It is not to be concluded that the particular words "serious harm" in themselvesconstitute the sole criterion, no more than the words "sincere belief" constitute aguarantee of immunity for statements to follow.Appraising the October 15 noticein its totality and on the authority referred to above, it clearly appears to me andI find that the posting of the October 15 notice constituted interference, restraint, andcoercion within the scope of Section 8(a) (1).C. The Paul Gordon speechesThe complaint alleges that in the series of speeches to employees delivered byPaul Gordon in the period October 31 to November 6, 1962, Respondent interferedwith, restrained, and coerced employees in their self-organizational rights by (1)threatening employees with loss of regular and overtime work opportunities if theUnion won the election; (2) telling employees that those who were for the Unioncould "get the hell out"; (3) threatening that if the Union won the election theCompany would discontinue existing benefits, and (4) threatening to close the plantif the Union succeeded.1.The general format of the speechesThe evidence reveals, and indeed there is no contest as to this matter, that PaulGordon, Surprenant's director of employee relations, delivered a series of 21 ad-dresses to employee groups ranging in size from 37 to 73.These speeches weregiven in the plant conference room and employees were directed by their respec-tive supervisors to attend.Gordon addressed the groups giving essentially thesame speech 21 times.He stood, most of the time, behind a lectern on whichhe had a prepared outline of topics to be discussed.He also used as "props" atsome of the meetings pamphlets distributed by two of the competing unions in thethen pending campaign; it also appears that in at least some of the speeches heused a blackboard on which he charted and explained the form of the ballot inthe pending election.In delivering his series of talks, Gordon had before him, as noted above, anoutline of topics.The subjects there listed were quite plainly basically designedto induce employees to refrain from supporting the labor organizations in the pend-ing campaign. It appears that Gordon in at least most of his talks covered allor almost all of the subject matters referred to in the outline.The outline hadbeen prepared about October 22, 1962, by Gordon, local counsel, and labor rela- 512DECISIONSOF NATIONALLABOR RELATIONS BOARDtions experts from Surprenant's parent corporation, I.T. & T.Gordon's assistant,Kearney, also contributedsuggestions.Gordon's talk does not appear to havebeen memorized and different methods of expressing recurring ideas appear to havebeen employed at different meetings.There appear to have been a few questionsasked by employees, Gordon's recollection being that there were one or two at mostof the meetings, although he designed his outline to cover virtually all possiblequestions.The bulk of the testimony taken in this case concerned the contents of Gordon'stalks.Respondent's brief asserts that noteworthy significance should attach to thefact that the General Counsel could produce only 13 witnesses out of a bargainingunit totaling 1,000.I do not attach such significance, nor do I make the alternativeinference that the series of speeches were sufficiently effective to deter and intimidateprospective witnesses among the many hundred others who heard the speeches.Rather I find it necessary to appraise the testimony of those witnesses who did appear,making due note of the connection of some of them with the Union's campaignand of others with management affiliations.The question here is what was said by Paul Gordon in those speeches concerningwhich we have testimony.This matter was fully litigated, but litigated in the lightof the complaint.Obviously a witness, whether called by the General Counsel orthe Respondent, did not simply and boldly assert or deny that Gordon, e.g., "toldEmployees that those who were for the Union could get the Hell out."Rather, asis natural in litigation, they put flesh on the bones of their message and amplifiedtheir remarks so as to give the setting and context and thereby make more plausiblethe essential core of ,their contribution to the evidence.Appraisal of the testimonyrequires extended discussion, but discussion confined to the issues framed by thecomplaint.In other words the basic question is not whether Gordon delivered aseries of unfair labor practice speeches but whether in the course of his speecheshe made the specific threats and warnings alleged in the complaint.To that issuewe now turn.2.Threatsto employeesto deprive themof regularand overtime work if theUnion won the electionThe evidenceindicatesthat for some time prior to theseries of speeches in thefall of 1962, the Company hadmaintainedthe practice of spreading employmentamong departments to the extent possible by temporary transfers of employeesto departments where work was available when work slowed down or ceased in theirown regular departments.There is no doubt upon the evidence herein but whatGordon in his speeches commented on this practice in the seriesofmeetings inquestion.His speech outline contains as a topic to be discussed the steady employ-ment at Surprenant without permanent layoffs and the fact that no one has beensent home for lack of work except in the case of a few temporary layoffs.Donald R. McGuirk, leadoff witness for the General Counsel, attended the No-vember 2, 3:05 p.m., meeting.According to McGuirk, Gordon referred to thecustom of transferring men from slack to busy departments to enable employeesto get their regularly assigned 40 hours andsaidthat if the Union became the bar-gaining representative, this could no longer be done.Harvey Peete, who attended the November 2, 2:05 p.m., meeting, testified thatGordon, referring to the existing practice of transfer between departments to en-able employees to get a full week's pay where work was slack in their assigneddepartments, said that if the Union got in he would not be able to continue thatpractice.Robert Timledge, who attended the 1:05p.m. meetingon November 1, testifiedthat Gordon referred to the existing practice of interdepartmental transfers and saidthat this could not be done if the Union were to get in.David Warren, who, with McGuirk, attended the 3.05 p.m meeting on Novem-ber 2, attributed to Gordon the statement that there were people who were getting40 hours' work in even though 40 hours were not actually required and that if theUnion gotin anemployee would be sent home regardless of whether or not he hadcompleted his 40 hours.Paul Bliss also attended the 3:05 p.m. meeting on November 2.He said thatGordon told the assembled employees that if work gets slow in their departments,they are transferred around until things picked up, then returned to their regulardepartments.His recollection refreshed by being shown his pretrial statement, herecalled that Gordon said that if the Union got in the employee in such circum-stances would be sent home.Jack Berry, who attended the samemeeting asHarvey Peete, attributed to Gordonthe statement that if the Uniongot in,the existing practice of transfer between SURPRENANT MFG. CO.513departments to enable people to fill out their workweek would be discontinued andthe people would be sent home. It appears however, that Berry also understoodGordon to say that the reason for this change would be because that is the wayunion contracts require operations to be conducted.For the Respondent, Richard Fancy, who attended the November 1, 1:05 p in.,meeting, the same as that attended by Timledge, said that Gordon mentioned theexisting practice of transferring employees between departments to enable them toget their 40 hours' work and stated that under a certain union contract this mightnot be possible.David Scobie, who attended the 3:05 p.m. meeting on November 2, testified asRespondent's witness.Scobie attributed to Gordon the statement that if the Uniongot in he might not have authority to transfer between departments.Elmore Slauenwhite, also in attendance at the November 2, 3:05 p.m., meeting,testified and attributed to Gordon the statement that the existing practice was thatmen work 40 to 46 hours a week and if there was no work in their departments,management tried to move them around so that they might get their hours in.Gordon, according to him, said that if the Union gets in here this might have to bediscontinued because of job classifications.Vernie Robinson attended the meeting at 1 p.m. on November 1.He said thatGordon covered the subject of transfers from one department to another when workwas slow in the employees' assigned department, and said that the existing practicewas to transfer, but if the Union were to get in there would probably be departmentalseniority and management would no longer be able to transfer them and they wouldbe laid off.Respondent's witness, Paul Robert Gill, attended the 3.05 p.m. meeting on Novem-ber 2He attributed to Gordon the statement that the past and existing practicewas to transfer between departments but if there was a union in the shop, employeeswould be classified and could not be transferred from one department to anotherwith the result that they would be sent home if their department ran out of work.Henry Schlegel, who attended the 2:05 p.m. meeting on November 2, testified thatGordon in discussing job classifications referred to the existing practice to placeemployees in different departments if their work happened to be slow to enablethem to get their full week's work in whereas if the Union got in that might notbe possible.Richard Kearney, who, as personnel administrator under Gordon's supervision,assisted in the preparation of the outline used in Gordon's talks, attended several ofthe meetings.He attended part of the November 1, 9:15 a.m , meeting and all ofthemeetings held on November 1 at 10:15 a.m., November 2 at 3:05 p.m. andNovember 6 at 1: 15 a.m. Concerning the question of transfers between depart-ments, he said that Gordon referred to the flexibility the Company had enjoyedwhereby when work became slow on a job or a department, management was ableto move people to other departments which were busy.He said that Gordon saiditwould be possible if a contract were negotiated that it would contain clauses whichwould restrict the Company from doing this, specifically mentioning such clauses asdepartmental seniority and job classifications.On cross-examination, the GeneralCounsel's attorney referred to Kearney's pretrial statement in which he denied thatGordon said that there would be no transfers if the Union got in and people wouldbe sent home. In fact Kearney's pretrial statement read into the record, containeda positive denial that there was any reference to the existing practice of transfersbetween departments.Adriel Lemere, Gordon's assistant in personnel administra-tion, attended part of the 8:15 a.m. meeting on Thursday, November 1, all of the9:15 a.m. meeting on that day, and all of the 3:05 p.m. meeting on Friday, Novem-ber 2.He testified that at the Friday, November 2, 3:05 p.m., meeting Gordon saidthat if the Union got in because of the restrictions in their contract, managementwould not be able to transfer people from one department to another if work ran slow.According to Paul Gordon's testimony, it was in connection with the subject ofjob security and the history of steady, full-time employment at Surprenant that hediscussed the existing practice under which management had the right and theflexibility to move people between departments so that if work was slow in an em-ployee's department he could be moved to another department where there wassufficient work.Gordon added in this connection that if the Union got in and theCompany negotiated a contract with restrictive clauses such as departmental senior-ity,work assignment, or job classification clauses, this flexibility of transfer mightnot be possible with the result that employees would have to be sent home.Heemphasized that this was not the Company's intention but it might be a result ofnegotiation with the Union.Gordon denied categorically that he flatly threatenedthat if theUniongot in, these interdepartmental transfers would cease. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDThe foregoing constitutes the total of the testimony bearing on the subject ofwhether in the course of these speeches Gordon warned its employees that Surprenantwould deprive them of regular work opportunities if the Union won the election.I cannot believe that Gordon's speech was actually circumscribed with all thenice safeguards contained in his testimony.The net effect of the testimony of theGeneral Counsel's witnesses 4 however, is that Gordon delivered the message thatthe existing practice regarding departmental transfers would be jeopardized if theUnion got in.But the evidence fails to preponderate in favor of the view thatGordon threatened discontinuance of the transfer practice as a reprisal; rather theevidence indicates that he used the argument that departmental seniority, a creatureof union agreement, might prevent continuance of the existing practice.The cases cited in General Counsel's brief are inapposite. In bothCaliforniaLingerie Inc.,129 NLRB 912, andWinchester Electronics, Incorporated,128 NLRB1292, there was no indication that the discontinuance of transfers was linked toa union agreement. I find on the evidence here that it was clearly stated as a possi-ble disadvantage arising from union agreements.This is no more than forcefulargumentation.I find the evidence insufficient to support a finding that Gordonthreatened discontinuance of transfers or deprivation of regular work opportunities.With respect to the alleged threats of loss of overtime work opportunities if theUnion won the election, this subject was also listed among those set forth in Re-spondent's Exhibit No. 2, the outline of the talks, for discussion.The outline refersto certain problems in connection with the maldistribution of available overtime anditappears that Gordon discussed this subject, conceding that there had been someinequities but assuring his audiences that this was a matter in the process of correction.In addition to the foregoing, the outline refers to overtime as dependent on theCompany's volume of business and not a matter which union organization can bringto a plant.With respect to the complaint's allegations as to threats of loss of overtime oppor-tunities, theGeneral Counsel's brief points to the testimony of a single witness,McGuirk, who testified that Gordon said that his hearers should not think that theUnion could necessarily get them more money because most of the men who arenow working 46 hours a week would, if the Union gets in, most likely be working only40 hours.Respondent witness Fancy testified that Gordon referred to the present daily over-time basis and said that if the Union got in this would be up for negotiation. Slauen-white attributed to Gordonthe statementthat the Union would see to it thatavailable overtime would go to the shop steward for the department, irrespective ofseniority of other employees.Gordon, himself, asserted that he raised the rhetoricalquestion: "Do Unions create overtime9" or "Will Unions keep the overtime we nowhave?" and answered it merely by pointing out that overtime was completely depend-ent on the volume of business.Here again I cannot believe that Gordon was quite as restrained in his speechesas his testimony would tend to indicate. I believe it shows rather that Gordon afterraising the rhetorical question as to whether they would keep the overtime they thenhad, answered it by saying that men would be sent home after 40 hours' work toavoid the 50 percent premium on top of the union wage scale (which Gordon ad-mittedly referred to in his speeches as higher than Surprenant's but lacking Surpre-nant's security).In reaching this conclusion I am influenced by the testimony ofRespondent's witness, Vernie Robinson, who referred to Gordon as mentioning thatthe employees had been enjoying overtime practically all the timesinceI.T.& T.took over the Surprenant operation.He was unable, however, to recall how Gordon"followed through"on that subject.Itappears from the cross-examination ofRobinson that Gordon's discussion of the subject of overtime quite plainly was insome way related to the fact that whereas it had been enjoyed in the past, withrespect to the possibility of the Union coming in as the witness put it "there musthave been some comparison . . . ," the exact comparison however he was unableto recall.54Only Warren and Bliss appear to charge that Gordon flatly said that if the Union gotin employees would be sent home within 40 hoursAlthough they were impressive wit-nesses, I think the weight of the evidence is that Gordon referred to union contracts inthis regard.5Kearney and Lemere testified that Gordon merely explained that the advent of theUnion would not in itself create or insure continuation of overtime but that overtimewould be dependent upon businessconditions.I cannot believe their accounts that thediscussion was so innocuous. SURPRENANTMFG. CO.515In accordance with the analysis of the evidence set forth above, I find and con-clude that Gordon threatened the loss of overtime if the Union came in.Therebyhe transcended legitimate persuasive efforts and engaged in interference as definedin Section 8 (a) (1).3.Statements to employees that those who were for the Union could "get the hell out"The General Counsel's brief asserts that witnesses called by the General Counselestablished that in the course of these speeches, Gordon said that employees whowere unhappy with Surprenant's management and wanted a union so badly should"get the hell out."The brief asserts that the evidence warrants application of thedoctrine set forth inLee-Roivan Manufacturing Company,129 NLRB 980.6 Re-spondent's brief asserts that even if sustained by evidence, the allegation in thecomplaint in this regard is not sufficient to state a violation of Section 8(a)(1).Respondent further asserts that McGuirk was the only witness who attributed toGordon the statement that union adherents could "get the hell out."The evidence of witnesses called by both parties establishes that as a part of hispreliminary remarks Gordon explained that the Company had the right to presentits views on the issue of organization by the unions then competing.He apparentlyreferred to the fact that if any employees felt he was invading their privacy they werefree to leave.This would indeed have been a natural occasion for him to use thephrase "get the hell out" and, if used merely as a method of emphasizing the com-plete freedom of employees to remain and listen to his remarks or to depart, con-ceivably could amount to no interference with employees' concerted activities inany way.McGuirk testified that at the outset Gordon said he was there lo, discuss the unionactivities and if he was invading anybody's privacy they were free to leave.Ul-timately however, according to McGuirk, Gordon banged on the lectern and said,"Those who want a union so bad why don't you get the hell out and leave us aloneand go somewhere else where they have a union."McGuirk candidly conceded,however, that he was unable to clearly recall whether Gordon informed employeesthat they should "get the hell out of the room" if they did not want to hear hisremarks or whether they should "get the hell out of" Surprenant's employment andgo elsewhere where there was a union that would suit them.Warren said that Gordon referred to some people as being supporters of theunion and that if they were so unhappy at Surprenant he raised the question as towhy they did not leave.Rouleau testified to similar effect as Warren, that in thecourse of his speech Gordon said that if Surprenant employees did not like it with-out a union they should go some place else where there was a union.Gordon testified that he commenced each meeting by explaining the purpose ofthe assemblage saying that he had no intent to invade the privacy of employees andthat if anyone wished to leave, they were perfectly free to do so and go back totheirwork.Kearney and Lemere corroborated Gordon on this point alsoGillalso testified that Gordon opened the speech with a casual remark that if he wasinvading anybody's privacy they could leave and this essentially was the testimonyof employer witnesses Schlegel, Slauenwhite, and Fancy.The question here of course is whether the evidence preponderates in favor ofa finding of fact that in one or more of the speeches delivered by Paul Gordon, hetold employees that those who were for the union could "get the hell out of"Surprenant's employment. It seems quite improbable to me that in a series ofspeeches as carefully prepared and carefully delivered as these undoubtedly were,Gordon would have made such a blunt statement to any of his audiences.He un-doubtedly knew that there were a substantial number of union adherents (at least30 percent of the work force), sprinkled among his audiences and that he would beaccountable for his words.Even the witnesses for the General Counsel when theirtestimony is considered in its entirety, compels-me to the view that Gordon quiteplainly did not say that union supporters could "get the hell out" of employmentwith Surprenant.A closer question on the evidence is whether he told his audiencethat those who were union supporters could, if they wished, "get the hell out" ofthe meeting at which he proposed to discuss the company side of the organizationalprogram.I find that the evidence preponderates in favor of the conclusion that what Gordonsaid on this occasion was that*if anyone in his audience did not want to hear what6 There company officials unlawfully interrogated an employee in the plant office andoffered to help him find employment elsewhere if he were dissatisfiedThe case is not inpoint on the record here.72T-083-64--vol. 144-34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had to say,namely, management's side of the picture, they were free to leavethe room. I find unnecessary to decide whether he used the work "hell"in con-nection with this invitation.The evidence plainly does not sustain these allega-tions of the complaint.4.Warnings to employees that if the Union won the election the Companywould discontinue benefits and"bargain from scratch"There is no doubt on the evidence herein but what Gordon made reference toexisting employee benefits with emphasis on the improvements instituted sinceI.T. & T. took over from the original Surprenant owners.The outline of his talkscontains as a topic for discussion his anticipation that union propaganda would in-clude the argument that existing benefits were substandard and the way to correctthis condition would be to vote in favor of umon representation in the forthcom-ing election.His outline also indicates that his speech was designed to includereference to the fact that such promises were by no means assurances of deliveryand that if the Union succeeds in securing representation rights, there is a questionas to whether"everything we have"will be kept in view of the fact that every-thing becomes negotiable.Gordon's testimony is that he detailed the benefits I.T. & T. installed subsequent toitspurchase of the properties with specific reference to the pension plan,the sick-ness and accident program, the 3-week vacation plan, pay for jury duty and militaryleave, and the numerous recreational programs instituted by the Company.Hesaid that he asserted that if a umon got in,all of the programs he mentioned wouldbe subject to negotiation and that union representation did not necessarily mean animprovement in benefits,but that whatever happened after representation was se-cured would be the result of negotiation.This testimony of Gordon is generallyconfirmed by the testimony of Robinson who said that Gordon named the benefitsinstituted since IT. & T.took over from Surprenant and said that they would allbe open for negotiations if the Union succeeded in the election.For the General Counsel,McGuirk said that after reviewing the benefits whichwere given employees at little or no cost,Gordon said that if the Union shouldwin and represent the employees,the benefits voluntarily given by I.T. & T. wouldcease.McGuirk denied that this was stated by Gordon to be a possible conse-quence of negotiation of a collective-bargaining agreement.Harvey Peete testifiedthat if the Union secured representative status, the existing benefits would be dis-continued and the employees would have to start from"scratch";on cross-examination be persisted in his account that Gordon said that existing benefitswould be dropped.Timledge's account of Gordon's remarks in this regard werethat after referring to the benefit improvements established by I.T. & T., Gordonsaid that if the Union were elected,they would have to start negotiation from thebeginning.IrisWright said that Gordon asked the question rhetorically as towhether existing benefits would be kept and answered it in the negative,saying thatthere would be negotiations between the Union and the Company for other benefits.Witnesses for the Respondent had varying accounts of Gordon's remarks on thesubject of the status of existing benefits.Richard Fancy confirmed that Gordonlisted some of the existing benefits and said that future benefits would have to benegotiated but according to Fancy, Gordon said nothing about losing existing bene-fits.He did concede, however,that Gordon said that in any bargaining Surprenantwould put up a stiff battle.According to witness Scobie, Gordon said that all ex-isting benefits would continue and that any additional benefits would be negotiatedthrough the Union.Robinson recalled that Gordon adverted to the benefit improvements since I.T & T.had come to the location and said that if the Union got in, the existing benefitswould probably be all up for negotiations.Irene Doran testified that Gordon referred to existing benefits and the improve-ments instituted by I.T.&T., and said that as time went on the benefits wouldprobably get better.Gill recalled Gordon referring to the improvement in thebenefit program since I.T. & T.'s advent to the plant and testified that nothing wassaid by Gordon about benefits being taken away if the Union won the election.Schlegel attributed to Gordon the statement that the benefits that had been givenemployees had been given by the Company and nobody else could give them.Fur-ther, that they would be negotiated through him and that, according to Schlegel,"the bargaining could be hard."This latter point about the bargaining being hardwas also attributed to Gordon by General Counsel's witness Kuniewich,who saidthat Gordon said that IT. & T. were hard people to bargain with,that strikes didnot bother them,and that the Surprenant facility was a matter of relatively smallmoment to I.T. & T. SURPRENANT MFG. CO.517The evidence in my judgment quite clearly preponderates in favor of the con-clusion that at least at some of these meetings Gordon plainly conveyed the mes-sage that a consequence of selection of the Union would be the discontinuance ofexisting benefits and a "start from scratch."The coercive effect of this utterance isplain.SeeMarsh Supermarkets, Inc.,140 NLRB 899. In concluding that Gordonthreatened "bargaining from scratch," i.e., discontinuance of existing benefits, Iplace reliance on his own testimony thatallbenefits would be up for negotiation andthe credited testimony of witnesses McGuirk, Peete, Timledge, and Iris Wright.I am also influenced by the testimony of Kuniewich for the General Counsel andSchlegel for Respondent that Gordon said I.T. & T. would be "hard" to bargain with.5.Threats to close the plant if the Union got inIt plainly appears on the evidence herein that in the course of his addresses,Gordon referred to the possibility of the plant moving or closing.Respondent'sbrief concedes this reference and asserts that Gordon discussed the subject in detail.His own testimony is that toward the latter part of his discourse he reviewed thefinancial picture of the Surprenant operation with particular reference to I.T. & T.'sinvestment in the property and some of the factors that tended to make the invest-ment of somewhat questionable value, pointing to delays in the delivery scheduleand a relatively high scrap rate in the plant.He pointed out to his listeners thatif the delivery schedule did not improve, their employment would be imperiled be-cause the Company's competitive position would be jeopardized.He called theirattention to the fact that whereas Surprenant had previously enjoyed 90 percent ofthe Teflon market, at the present time there were several competitors bidding againstSurprenant for the available business.However, he denied saying that if the Uniongot in the plant would be closed or moved. On cross-examination Gordon concededthat he expressed to employees his opinion that union representation would nothelp the competitive situation. In discussing the possibility of excessive demandsfrom the Union, Gordon, according to his testimony, said that if the Company couldnot afford to meet them or did not choose for economic reasons to meet excessiveunion demands, it would be very possible that the plant could close or move foreconomic reasons.Gordon testified that he used substantially the same languageon this point at each of the 21 meetings.Respondent witness Fancy testified that Gordon referred to various rumors in-cluding the rumor of the possibility of the plant closing if the Union won the election.He asserted that Gordon said in regard to this rumor that the plant would not shutdown if the Union got in and that the plant would not be moved if the Union got in.Scobie recalled Gordon mentioned the closing of the plant as an event that couldoccur if a sufficient amount of orders did not come in so that the Company couldnot operate on a profit.Robinson gave his recollection of Gordon's words as "Hedidn't specifically say this plant would close" but he did recall that Gordon referredto the substantial investment by I.T. & T. in the plant and the fact that if the Unioncame in and the costs of running the Company became prohibitive, the stockholderswould want to put their money elsewhere. Irene Doran, Respondent's witness, gave asthe substance of Gordon's speech that "Things could change.if the pressure gottoo great, that they couldn't meet the competition of the market, things could happen."On cross-examination she testified that Gordon said that if the pressure got toogreat the Company could move as other plants in the area had, the only qualificationbeing, according to her, that Gordon made this on the basis of inability to competeon the market.Gill at first denied that Gordon threatened to close the plant ifthe Union got in, but on cross-examination said he could not recall Gordon discussingrumors that the plant would move.He later said that Gordon stated that if becauseof management's rejection of excessive demands a strike resulted, then Surprenantmight be forced to close.Respondent witness Schlegel recalled Gordon discussing other plants in the Clintonarea that had been unionized and subsequently moved out of town because theycould not profitably operate due to excessive union demands.According to him,Gordon said that any plant that could not operate on a profit would have to closeitsdoor.Lemere denied that Gordon stated the Company could move out of theClinton area if demands from the Union were excessive.For the General Counsel, Paul Bliss testified that Gordon referred to the difficultiesof running a business profitably and said that if the business dropped, Surprenantcould pick up and move out. Similarly Alice Dupree said that Gordon referred to aneighboring employer where union rates were relatively high, but that company hadbeen forced to close and followed by saying that if it became economically impos-sible for Surprenant to operate they would think nothing of picking the plant up and 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoving it elsewhere.According to her, he referred to a plant some 40 miles awayengaged in a similar type of operation as the Surprenant plant.Alice Neault alsoattributed to Gordon the statement that if the Union put the plant under pressureitcould be moved. She also recalled Gordon referring to a neighboring plant inConnecticut or Rhode Island and to the fact that some men from Surprenant's vinylextrusion department had already visited the other plant. Iris Wright attributed toGordon the statement that if negotiations failed, the Company could close downand management could afford to keep it closed longer than employees could affordto stay out of work. Finally Charles Kuniewich said that if I.T. & T. could not seeitsway to grant the Union's demands, they would either be forced to shut the plantdown or let the people go out on strike.There is little real conflict in the evidence herein nor can there be any doubt butthatGordon intended to and did convey to his audiences the message that if theemployees selected a union in the forthcoming election, the road of bargaining wouldnot be a smooth one and that if the Company did not see its way to acceding to theUnion's demands it could regard them as excessive, a consequence of which would bea decision to move the operation elsewhere or to shut down Surprenant.To me itis abundantly clear from testimony of numerous witnesses on both sides that Gordon'sconjoining the possibility of closing with the certainty of "hard bargaining" and thenumerous instances of other unionized plant closings in the area, was designed toand probably did deliver a death blow to organization. It amounted to a seriousinterference with employees' rights to self-organization, and constituted a violationof Section 8(a)(i).The mild and indefinite notice posted November 8 is not ade-quate to dissipate the effect of Gordon's series of various hard-hitting statements,suggestions, and insinuations of plant closing.D. The interviewing of General Counsel's witnessesThe complaint was amended with leave of the Trial Examiner, at the hearing toinclude the allegation that Respondent interfered with the Board's processes and therights of employees under the Act by interrogating employees on or about February15, 1963, concerning their union sympathies, their affidavits furnished to Boardagents, and testimony to be given at the forthcoming hearing in the instant case.Respondent's brief takes the position that it would not dignify these allegations byan extensive analysis of testimony on the subject.General Counsel's brief, some-what less cavalier, refers to the testimony of three witnesses and the authority of fivecases.Robert Timledge, according to his testimony, was called to the plant office onFebruary 15, 1963, and introduced to Judge Comerford, Respondent's counsel.Judge Comerford made it quite plain to Timledge that Timledge did not have tospeak to him and if he elected to speak he could refuse to answer any particularquestions.In addition to interviewing Timledge as to his recollection of Gordon'sspeech, Judge Comerford asked him if he had spoken to Board agents and whetherhe had made a statement.When Timledge said that he had sworn to and signedthe statement, Judge Comerford asked him if he would be willing to tell him whatwas in it. Judge Comerford also asked Timledge whether he had been served with asubpena.David Warren was called to the personnel office on the same day and introducedto Judge Comerford who, after assuring him of his freedom to refuse to answer,asked him if he had talked with the Board's investigator and whether he had signeda statement. Judge Comerford then asked him if the would be willing to tell himwhat was in the statement.Warren again asked Judge Comerford whether he wasfree to speak or not and was told that he was, whereupon Warren told him some ofthe matters related in his testimony.Marie Kobus was called to the front office at the Surprenant plant on February 15to talk to Judge Comerford.He told her that she was free to answer or refuse toanswer questions and asked her whether she was under subpena. Judge Comerfordasked her whether she had given an affidavit to the Board agent.According to her,Judge Comerford said that she did not have to tell him what was in the statementif she did not want to but she volunteered to tell him.Respondent presented no evidence in contradiction of the testimony referred toabove. In accordance with the uncontradicted evidence I find that on February 15,Respondent, by its counsel, Judge Comerford, did in fact interrogate employeesconcerning the contents of statements furnished to Board agents.Decisions of theBoard establish this as an unfair labor practice within the scope of 8(a)(1). SeeparticularlyHilton Credit Corporation,137 NLRB 56, andTexas Industries, Inc.;et al.,139 NLRB 365. SURPRENANT MFG. CO.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE519The activities of the Respondent set forth in section III, above, occurring inconnection with the operations of Respondent set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYIn view of the findings set forth above, that Respondent has engaged in unfairlabor practices defined in Section 8 (a) (1) of the Act, I shall recommend that Re-spondent be required to cease and desist therefrom and take such affirmative actionas appears necessary and appropriate to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization as defined in Section 2(5) of the Act.3.By posting a bulletin board notice stating its position to include a sincerebelief that the coming of a union would work to employees serious harm and bythe series of speeches in which Respondent warned employees that it would deprivethem of overtime work opportunities, discontinue existing benefits, and close downor move its Clinton plant if the Union secured representation rights, Respondentengaged in unfair labor practices constituting interference, restraint, and coercionas defined in Section 8 (a) (1) of the Act.4.By interrogating employees as to the contents of affidavits furnished Boardagents, Respondent engaged in unfair labor practices defined in Section 8(a)(1)of the Act.5.The foregoing unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the Respondent, SurprenantMfg. Co., its officers, agents, successors, and kassigns, shall:1.Cease and desist from:(a)Warning or threatening employees it would deprive them of overtime workopportunities, close or move the plant, or discontinue existing benefits if the Unionsucceeds in securing representation rights.(b) By bulletin board notice or otherwise stating to employees that the comingof a union would work to their serious harm.(c) Interrogating employees as to contents of their affidavits furnished to Boardagents.(d) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their rights under the Act.2.Take the following affirmative action which is found to be necessary and ap-propriate to effectuate the policies of the Act:(a) Post at its Clinton plant copies of the attached notice marked "Appendix." 'iCopies of such notice, to be furnished by the Regional Director for the First Region,shall, after being signed by an authorized representative of Respondent, be postedimmediately upon receipt thereof, and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered by any othermaterial.7In the event that this Recommended Order is adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice If the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the notice will be further amended by the substitution of the words"A Decree of the United States Court of Appeals, Enforcing an Order" for the words"A Decision and Order." 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notifythe RegionalDirector, in writing,within 20 days from date of receiptof thisIntermediateReportand RecommendedOrder, what steps Respondent hastaken to comply herewith .88In the event this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify the Regional Director for the First Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT by speeches or publications of any kind threaten to close ormovethe plant, eliminate existingemployee benefits, deprive employees ofovertime workas consequencesof United Steelworkers of America, AFL-CIO,or any other union securing rights of representation at this plant.WE WILL NOT post or distribute company notices referring to serious harmas a consequence of union representation.WE WILL NOT interrogate employees concerning statements given to agentsof the National Labor Relations Board.WE WILL NOT in any likemannerinterfere with employees' rights under theNational LaborRelationsAct, as amended.SURPRENANT MFG. CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. Lafayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.Standard Oil Company of California,Western Operations, Inc.andInternationalUnion of PetroleumWorkers, AFL-CIO.Case No. 21-CA-5045-1.September 11, 1963DECISION AND ORDEROn May 17, 1963, Trial Examiner Martin S. Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report and supporting briefs.The Respondentfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.144 NLRB No. 61.